DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11127339. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is broader than U.S. Patent No. 11127339 claim 1, as is indicated in the table below: 
claim 1 of US 17478825
claim 1 of US 11127339
a scan driver comprising: a plurality of stages, 
A scan driver comprising: a plurality of stages,
wherein an nth (n is a natural number) stage from among the stages comprises:
wherein an nth (n is a natural number) stage from among the stages comprises: 
a first input circuit configured to control a voltage of a first node in response to a carry signal of a previous stage of the nth stage, which is supplied to a first input terminal;
a first input circuit configured to control a voltage of a first node in response to a carry signal of a previous stage of the nth stage, which is supplied to a first input terminal;
a second input circuit configured to control the voltage of the first node in response to a carry signal of a next stage of the nth stage, which is supplied to a second input terminal;
a second input circuit configured to control the voltage of the first node in response to a carry signal of a next stage of the nth stage, which is supplied to a second input terminal;
a first output circuit configured to output, to a first output terminal, an nth carry signal corresponding to a carry clock signal supplied to a first clock terminal in response to the voltage of the first node;
a first output circuit configured to output, to a first output terminal, an nth carry signal corresponding to a carry clock signal supplied to a first clock terminal in response to the voltage of the first node;
a second output circuit configured to output, to a second output terminal, an nth scan signal corresponding to a scan clock signal supplied to a second clock terminal in response to the voltage of the first node, and output, to a third output terminal, an nth sensing signal corresponding to a sensing clock signal supplied to a third clock terminal in response to the voltage of the first node;
a second output circuit configured to output, to a second output terminal, an nth scan signal corresponding to a scan clock signal supplied to a second clock terminal in response to the voltage of the first node, and output, to a third output terminal, an nth sensing signal corresponding to a sensing clock signal supplied to a third clock terminal in response to the voltage of the first node;
and a sampling circuit configured to store the carry signal of a previous stage in response to a first select signal supplied to a first control terminal, and configured to supply a control voltage supplied through a reference power terminal to the first node in response to a second select signal supplied to a second control terminal and the stored carry signal,
and a sampling circuit configured to store the carry signal of the previous stage in response to a first select signal supplied to a first control terminal, and configured to supply a control voltage supplied through a reference power terminal to the first node in response to a second select signal supplied to a second control terminal and the stored carry signal of the previous stage,
and wherein the sampling circuit comprises: a first transistor coupled between the first input terminal and a first control node, the first transistor comprising a gate electrode coupled to the first control terminal;
and wherein the sampling circuit comprises: a first transistor coupled between the first input terminal and a first control node, the first transistor comprising a gate electrode coupled to the first control terminal;
a capacitor coupled between the first control node and the reference power terminal;
a capacitor coupled between the first control node and the reference power terminal;
a second transistor coupled between the reference power terminal and a second control node, the second transistor comprising a gate electrode coupled to the first control node;
a second transistor coupled between the reference power terminal and a second control node, the second transistor comprising a gate electrode coupled to the first control node;
and a third transistor coupled between the second control node and the first node, the third transistor comprising a gate electrode coupled to the second control terminal.
and a third transistor coupled between the second control node and the first node, the third transistor comprising a gate electrode coupled to the second control terminal.


After a similar analysis, the instant application claims in the following table are also rejected on the ground of nonstatutory double patenting as being unpatentable over the associated claims of U.S. Patent No. 11127339:
US Application No. 17478825 claim
U.S. Patent No. 11127339 claim
2
4
3
5
4
2
5
8
6
9
7
10
8
11
9
7
13
15
14
16
16
19
18
17



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Choi, Jaeyi, US 20200074937 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Figs. 1, 9, 10), but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal; 
Kim; Beom-Jun et al., US 20070040793 A1, describing the use of dual gate transistors in a shift register formed of a plurality of cascaded stages, each containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Fig. 8) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Yoon; Soo-wan et al., US 20160225307 A1, describing a cross coupled inverter in a shift register formed of a plurality of cascaded stages, each containing a first input circuit, a second input circuit, a first output circuit, and a second output circuit (see Figs. 1, 5, 6) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Kim; Mihae, US 20080170029 A1, describing a cross coupled inverter in a shift register formed of a plurality of cascaded stages, each containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Figs. 1, 2, 3) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Ban, Myungho et al.	US 20200074933 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, and a second output circuit (see Figs. 1, 12, 13) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Feng; Xuehuan et al., US 20190325834 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a capacitor (see Fig. 12) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal; 
Jang, YongHo, US 20190164498 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Fig. 6), but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal; 
Noh, Seok et al., US 20190103049 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Figs. 2, 3, 4) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Takasugi, Shinji et al., US 20180337682 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Figs. 1, 5) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal;
Cho, Duc-Han et al., US 20160210928 A1, describes a scan driver containing a shift register formed of a plurality of cascaded stages, each stage containing a first input circuit, a second input circuit, a first output circuit, a second output circuit, and a sampling circuit (see Figs. 1, 5) , but does not describe a scan driver containing a sampling circuit formed of a first transistor having a gate connected to a first control terminal driving the first transistor channel to control conduction of a first input terminal voltage to a first control node; a second transistor having a gate connected to the first control node driving the second transistor channel to control conduction of a reference power terminal voltage to a second control node; a third transistor having a gate connected to a second control terminal driving the third transistor channel to control conduction of a second control node voltage to a first control node; and a capacitor connected between a first control node and a reference power terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693